PER CURIAM.
The records in the above-entitled eases present substantially the same questions of fact and law and were hoard and submitted together. Each of the above appellees was arrested upon a warrant of deportation issued by the Department of Labor, and, after hearing before an immigration inspector, was ordered deported. In each case a petition for a writ of habeas corpus was filed in the District Court. The writs were sustained, and the petitioners were discharged and released from custody. The government appeals.
The controlling facts and the legal principles upon which the District Court based its conclusion fully appear in the opinion of that court in Ex parte Gonthro, 296 F. 506. After a careful consideration of the record, briefs, and arguments of counsel, this court concurs in the conclusion reached by the District Court, for the reasons stated in its opinion and fully sustained by the authorities therein cited. It is therefore wholly unnecessary to burden the reports with a restatement of facts, or a further discussion of the principles of law involved.
The decree in each ease is affirmed.